Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 11/25/2020.

	The status of the claims is as follows:
		Claims 1-16 have been cancelled; and
		Claims 17-23 are herein addressed in detail below.

	The applicant’s information disclosure statements dated 1/27/2021 (2) and 11/5/2021 have been considered and a copy has been placed in the file.

The drawings are objected to because it appears that Figures 5a-5C, the lines are not clean uniform and crisp.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several 

The disclosure is objected to because of the following informalities: it appears that the applicant’s continuation data should be updated, i.e., application nos. and patent nos.
Appropriate correction is required.

Furthermore, the title may need to be changed based on the claims are now directed towards a method and not an apparatus per se.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In claim 17, line 12, the phraseology “an (should be –a--) sash arm operably coupled to an output of the gear reducer” is not readily understood by the Examiner.  Exactly what is the sash arm coupled to?  More specifically, what is an “output” per se that the sash arm is coupled to?  Is the sash arm connected/coupled to the gear reducer?  Clarity is requested.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claims 17-19, and 22 is/are further rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (10,119,318 B1) in view of Erdman et al. (4,266,371).
Wolf et al. (10,119,318 B1) disclose a method of operating a casement window comprising: 
A stationary fame (100), a rotatable window sash (102) pivotably connected to the stationary frame, a casement window operator (see below) mounted to the stationary frame (100), a linear input mechanism (18,  20, 30, 40, 24) mounted to the stationary frame (100), a linear to rotary motion converter (see figure below) coupled to the linear input mechanism, a sash arm (22) coupled to the linear to rotary motion 17]; 
Where in the linear input mechanisms includes a handle to facilitate manual operation of the casement window operator (column 8, lines 65-67 and column 9, lines 1-10) [Claim 18]; 
Wherein the linear to rotary motion converter includes a rack and pinion (see figure below) [Claim 19]; and
Wherein the casement window  operator includes  a track (see figure below mounted to the frame of the rotatable window sash and the sash arm (22) extends from the stationary frame of the casement window to the track and engages the roatable window sash via the track (see the figure below) [Claim 22].

    PNG
    media_image1.png
    538
    592
    media_image1.png
    Greyscale


Depending on the applicant’s amendments, claims 20-21 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.








The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-Th from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JERRY E REDMAN/Primary Examiner, Art Unit 3634